OPINION
{¶ 1} Plaintiff-appellant, Billy Stafford, appeals from a judgment of the Franklin County Court of Common Pleas granting summary judgment in favor of defendant-appellee, Clever Investigations, Inc. ("Clever Investigations"). For the following reasons, we affirm.
 {¶ 2} On May 16, 2005, Stafford filed suit against Columbus Bonding Center, Inc. ("CBC"), Clever Investigations and Brian S. Callahan alleging claims for negligent hiring, retention, training, and supervision; negligence; assault and battery; and intentional infliction of emotional distress. At the core of Stafford's complaint is the allegation that Callahan, who Clever Investigations allegedly employed, held a gun to Stafford's head *Page 2 
and threatened him in the mistaken belief that Stafford was a fugitive who had jumped bond.
 {¶ 3} CBC filed a motion for summary judgment, arguing in part that the applicable statutes of limitations barred each of Stafford's claims. The trial court agreed and entered judgment in CBC's favor on all of Stafford's claims. Stafford then appealed to this court from the judgment, and this court assigned case number 06AP-1204 to the appeal.
 {¶ 4} Taking advantage of CBC's successful motion, Clever Investigations filed its own summary judgment motion premised on arguments identical to CBC's. The trial court granted Clever Investigations' motion and, on February 21, 2007, entered judgment in Clever Investigations' favor on all of Stafford's claims. Stafford now appeals from that judgment and assigns the following error:
  The Trial Court erred in granting summary judgment on the Appellant's claim for intentional infliction of emotional distress.
 {¶ 5} Stafford's assignment of error and argument are identical to the error that he assigned and the argument that he made in Stafford v.Clever Investigations, Inc., (Sept. 27, 2007), Franklin App. No. 06AP-1204 — his appeal from the trial court's judgment in CBC's favor. Therefore, for the reasons articulated in the opinion ofStafford, issued concurrent with the instant opinion, we overruleStafford's sole assignment of error and affirm the judgment of the Franklin County Court of Common Pleas.
Judgment affirmed.
  FRENCH and TYACK, JJ., concur. *Page 1